82 F.3d 419
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William WILLOUGHBY;  Cora Willoughby, widow of WilliamWilloughby, Petitioners,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 95-4338.
United States Court of Appeals, Sixth Circuit.
April 15, 1996.

Before:  KENNEDY, SILER, and COLE, Circuit Judges.

ORDER

1
Petitioners seek review of the November 29, 1995, order of the Benefits Review Board (the "Board") awarding attorney's fees to Thomas E. Johnson, attorney for petitioner Cora Willoughby.   In its order, the Board reduced Mr. Johnson's requested hourly rate from $180 to $150.   Petitioners and the Board now agree that in reducing the hourly rate, the Board failed to follow the applicable regulations.   Petitioners and the Board jointly move to remand this action to permit the Board to consider Mr. Johnson's fee petition under the appropriate standard.   Upon review, we conclude that a remand to the Board is warranted.


2
It therefore is ORDERED that the joint motion to remand is granted, the November 29, 1995 order of the Board is vacated, and the case is remanded to the Board for consideration of Mr. Johnson's fee petition in accordance with the Board's attorney fee regulations.